DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 5/11/2021.  Claims 2, 19, 21, and 31 have been amended.

Response to Arguments
The objections to the claims have been withdrawn in view of applicant’s amendment.
The Takenaka reference has been withdrawn in view of applicant’s amendment.

Allowable Subject Matter
Claims 2, 19, 21, 23-28, 31, 34, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the art of record when considered alone or in combination neither anticipates nor renders obvious a limb motion support device comprising the motion transmission mechanism is configured not to transmit the movements of the pair of braces to the one or more spring members in a state where bending degrees of the right and left limbs are smaller than a predetermined first bending degree, in a case where both of the right and left limbs equipped with the pair of braces are bent from a stretched state, but configured to 
Regarding independent claim 19, the art of record when considered alone or in combination neither anticipates nor renders obvious a limb motion support device comprising a pair of flexible long members are provided as constituent elements of the motion transmission mechanism; one of the pair of flexible long members is disposed to be engaged with the brace adapted to be attached to the left limb in such a way that at least a part of one of the flexible long members runs due to a change in a path length of the flexible long member at least in a part of a section between both ends of the one flexible long member according to a change in the bending degree of the left limb; the other of the pair of flexible long members is disposed to be engaged with the brace adapted to be attached to the right limb in such a way that at least a part of the other flexible long member runs due to a change in the path length of the flexible long member at least in a part of a section between both ends of the other flexible long member according to a change in the bending degree of the right limb; and the motion transmission mechanism is configured to run at least a part of each of the pair of flexible long members according to a change in the bending degrees of the right and left limbs so that a running motion of each of the flexible long members is not transmitted to the one or more spring members, in a state where the 
Regarding dependent claims 21, 23-28, 31, 34, and 37, they are allowed due to their dependencies on independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786